DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

4.	The claimed invention is directed to an abstract idea without significantly more. The claims recites processor and data gathering and manipulation of data. Specifically, the independent claims recite the steps of receiving value, defining a fitting range, applying a curve fitting model and producing a concentration are all data gathering and manipulation of data which is a mathematical concept which describes the relationship between the different stages of data manipulation. This judicial exception is not integrated into a practical application because the generically recited computer element (processor) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation (spectrometer) is only a mere routine of data gathering/collection without requiring any further modification/or rearrangement of the system or a modification to a usual method/process for obtaining the data from the spectrometers and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claim 12, All the steps/processes are directed to abstract ideas such as “receiving an absorbance value (routine data gathering, as just receiving data)", " defining a fitting range (routine data manipulation)", “applying a curve fitting model (insignificant post solution activity).)”, and “producing a concentration measure (insignificant post solution activity). 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data. 

Therefore, those steps/processes are abstract ideas and Claim 12 is determined to be directed to a 101 rejection as a whole.

Regarding Claim 13, All the steps/processes are directed to abstract ideas such as “performs", "computation" and “acquisition”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data.

Therefore, Claim 13’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 14, All the steps/processes are directed to abstract ideas such as “acquired" and “reports”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data and all the steps/processes are directed to data manipulation by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data.

Therefore, Claim 14’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 15-18, The additional recited limitation is directed to an abstract ideas such as “curve fitting model”, “laser source instability”, “peak tracking feature” and “least square fit”. 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data and all the steps/processes are directed to data manipulation and insignificant post solution by a processor or its equivalent structure, once after one of ordinary skill in the art have already obtained usual data and additional recited limitation of “least square fit” method/process is a mere instruction to implement abstract idea on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method for analyzing data by a processor or its equivalent structure

Therefore, Claims 15-18’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 19, The additional recited limitation is directed to an abstract ideas such as “curve fitting model processes a range of the absorbance values”. 

Above mentioned limitation is a mere routine of data manipulation/processing.

Therefore, Claim 19’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 20, All the steps/processes are directed to abstract ideas such as " trace gas is selected from the group (routine data gathering)". 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data. 

Therefore, Claim 20’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 21, All the steps/processes are directed to abstract ideas such as " curve fitting model (routine mathematical formula/concept)". 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data. 

Therefore, Claim 21’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 22, All the steps/processes are directed to abstract ideas such as " curve fitting model (routine mathematical formula/concept)". 

Above mentioned steps/processes are a mere instructions to implement abstract ideas on a computer/processor by using appropriate programs without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data. 

Therefore, Claim 22’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Accordingly, for the reasons provided above, claims 12-22 are directed to an abstract idea and are not patent eligible under 35 USC 101.

Invitation to Participate in DSMER Pilot Program
5.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 9, 11-12, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2009/0164138 A1 by Goto et al (hereinafter Goto).

Regarding Claim 1, Goto teaches a system for measuring trace gas concentration (Par. [0055]), comprising: 
a laser absorption spectrometer configured to detect an absorbance measure from a trace gas, as well as a temperature value and a pressure value that correspond to an environment in a gas cell (Par. [0007-0009]); and 
a computer having executable code stored thereon, wherein the executable code is configured to perform a method (Par. [0066]) comprising: 
receiving the absorbance value, the temperature value, and the pressure value (Par. [0008, 0066]); 
defining a fitting range associated with the trace gas (Fig. 10, Par. [0077-0078]); 
applying a curve fitting model in the fitting range to the absorbance value using the temperature value and the pressure value as model parameters (Par. [0013, 0074-0075, 0077, 0083]); and 
producing a concentration measure of the trace gas (Par. [0083]).  

Regarding Claim 9, Goto teaches wherein: 
the trace gas is selected from the group consisting of argon, ozone, sulfur dioxide, nitrogen dioxides, carbon dioxide, methane, and carbon monoxide (Par. [0055]).  

Regarding Claim 11, Goto teaches wherein: 
the curve fitting model comprises f(t) = S(T)F(P, T, v)v(t)N(p, T) (Par. [0013, 0066, 0074-0075, 0077, 0083], thus formula is anticipated.).  

Regarding Claim 12, Goto teaches a method for measuring trace gas concentration (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.), comprising:
a) receiving an absorbance value from a trace gas, as well as a temperature value and a pressure value that correspond to an environment in a gas cell (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.); 
b) defining a fitting range associated with the trace gas (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.); 
c) applying a curve fitting model in the fitting range to the absorbance value using the temperature value and the pressure value as model parameters (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.); and 
d) producing a concentration measure of the trace gas (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.).  

Regarding Claim 20, Goto teaches wherein: 
the trace gas is selected from the group consisting of argon, ozone, sulfur dioxide, nitrogen dioxides, carbon dioxide, methane, and carbon monoxide (See Claim 9 rejection. Note: Apparatus claim can be used to implement method claim.). 

Regarding Claim 22, Goto teaches wherein: 
the curve fitting model comprises f(t) = S(T)F(P, T, v)v(t)N(p, T) (See Claim 11 rejection. Note: Apparatus claim can be used to implement method claim.).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of JP2791275B2 by Tomoaki (hereinafter Tomoaki).

Regarding Claim 2, Goto teaches wherein: 
the laser absorption spectrometer (See Claim 1 rejection) but does not explicitly teach the computer performs the method over a computation time that is shorter than a data acquisition rate of the laser absorption spectrometer.  
However, Tomoaki teaches the concept of shorter calculation time than the capture time (Par. [0008]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goto by Tomoaki as taught above such that the computer performs the method over a computation time that is shorter than a data acquisition rate of the laser absorption spectrometer is accomplished in order to prevent data loss (Tomoaki, Par. [0008]).

Regarding Claim 3, Goto teaches wherein: 
the computer operates in a time domain format that analyzes a plurality of the absorbance values as they are acquired over time and reports the concentration measure of the trace gas in real-time (Abstract, Par. [0007]). 

Regarding Claim 13, Goto as modified by Tomoaki teaches wherein: 	
a processor performs steps a-d over a computation time that is shorter than a data acquisition rate of a laser absorption spectrometer (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim.).
Regarding Claim 14, Goto teaches wherein:  - 13 -Attorney Docket No. 20308US1-NAT 
the processor operates in a time domain format that analyzes a plurality of the absorbance values as they are acquired over time and reports the concentration measure of the trace gas in real-time (See Claim 3 rejection. Note: Apparatus claim can be used to implement method claim.).

10.	Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of US Patent Pub. No. 2017/0038257 A1 by Liu et al (hereinafter Liu).

Regarding Claims 4-7, Goto teaches wherein: 
the curve fitting model (See Claim 1 rejection) but does not explicitly teach comprises a peak tracking feature that compensates for laser source instability and the peak tracking feature finds the position of the peak using a least square fit and the curve fitting model comprises one or more parameters that address current noise broadening. 

However,  Liu teaches a peak tracking feature (Par. [0027]) that compensates for laser source instability (Par. [0002-0003, 0027, 0033]) and the laser source instability results from problems with the laser hardware control system (Par. [0002, 0033, 0038]) and the peak tracking feature finds the position of the peak using a least square fit (Par. [0027, 0039]) and the curve fitting model comprises one or more parameters that address current noise broadening (Par. [0040, 0052]: a laser operating current thus teaches current noise broadening).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goto by Liu as taught above such that a peak tracking feature that compensates for laser source instability and the laser source instability results from problems with the laser hardware control system and the peak tracking feature finds the position of the peak using a least square fit and the curve fitting model comprises one or more parameters that address current noise broadening is accomplished in order for achieving and maintaining accurate and reproducible frequency and/or wavelength registration of absorbance spectral data from a spectroscopic analyzer (Liu, Par. [0001, 0027]).

Regarding Claims 15-18, Goto as modified by Liu teaches wherein: 	
the curve fitting model comprises a peak tracking feature that compensates for laser source instability and the laser source instability results from problems with the laser hardware control system and the peak tracking feature finds the position of the peak using a least square fit and the curve fitting model comprises one or more parameters that address current noise broadening (See Claims 4-7 rejection. Note: Apparatus claim can be used to implement method claim.).  

11.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of US Patent Pub. No. 2008/0255769 A1 by Zhou et al (hereinafter Zhou).

Regarding Claim 8, Goto teaches wherein: 
the curve fitting model (See Claim 1 rejection) but does not explicitly teach processes a range of the absorbance values from below a noise floor up to the upper limit of a measurement range of the laser absorption spectrometer. 

However, Zhou teaches the curve fitting model processes a range of the absorbance values (Fig. 8, Par. [0069]) from below a noise floor (Fig. 8 @ 802, Par. [0069]: a reference differential spectra for a known concentration of the reactive gas, at a concentration where noise on the 2 f signal is negligible, i.e. the below noise floor) up to the upper limit of a measurement range (Fig. 8, Par. [0069]: 2f peak height) of the laser absorption spectrometer (Par. [0020]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goto by Zhou as taught above such that the curve fitting model processes a range of the absorbance values from below a noise floor up to the upper limit of a measurement range of the laser absorption spectrometer is accomplished in order to improve detection sensitivity and measurement repeatability thus improves signal to noise ratio (Zhou, Par. [0020, 0069]).

Regarding Claim 19, Goto as modified by Zhou teaches wherein: 
the curve fitting model processes a range of the absorbance values from below a noise floor up to the upper limit of a measurement range of the laser absorption spectrometer (See Claim 8 rejection. Note: Apparatus claim can be used to implement method claim.).  

12.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of US Patent Pub. No. 2014/0067282 A1 by Beyer et al (hereinafter Beyer).

Regarding Claim 10, Goto teaches wherein: 
the curve fitting model (See Claim 1 rejection) but does not explicitly teach comprises a combination of a Gauss profile component that is temperature dependent and Lorentz profile component that is pressure dependent.  

However, Beyer teaches the curve fitting model comprises a combination of a Gauss profile component that is temperature dependent and Lorentz profile component that is pressure dependent (Par. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Goto by Beyer as taught above such that the curve fitting model comprises a combination of a Gauss profile component that is temperature dependent and Lorentz profile component that is pressure dependent is accomplished in order to take account of the influence of the state variables, in particular including the temperature-dependent double broadening of the Gaussian portion and the pressure-dependent broadening of the Lorentz portion in the absorption line, eliminating these falsifying influences on the value to be measured from the state variables of the sample as well as from the gas concentration measurement parameters (Beyer, Par. [0038]).
Regarding Claim 21, Goto as modified by Beyer teaches wherein: 
the curve fitting model comprises a combination of a Gauss profile component that is temperature dependent and Lorentz profile component that is pressure dependent (See Claim 10 rejection. Note: Apparatus claim can be used to implement method claim.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886